Ticker: EGBN www.eaglebankcorp.com Stifel Nicolaus Bank & Thrift Conference November 2, 2010 1 Forward Looking Statements This presentation contains forward looking statements within the meaning of the Securities and Exchange Act of 1934, as amended, including statements of goals, intentions, and expectations as to future trends, plans, events or results of Company operations and policies and regarding general economic conditions. In some cases, forward-looking statements can be identified by use of words such as “may,” “will,” “anticipates,” “believes,” “expects,” “plans,” “estimates,” “potential,” “continue,” “should,” and similar words or phrases. These statements are based upon current and anticipated economic conditions, nationally and in the Company’s market, interest rates and interest rate policy, competitive factors and other conditions which by their nature, are not susceptible to accurate forecast and are subject to significant uncertainty. For details on factors that could affect these expectations, see the risk factors and other cautionary language included in the Company’s Annual Report on Form 10-K and other periodic and current reports filed with the SEC. Because of these uncertainties and the assumptions on which this discussion and the forward-looking statements are based, actual future operations and results in the future may differ materially from those indicated herein. Readers are cautioned against placing undue reliance on any such forward-looking statements. The Company’s past results are not necessarily indicative of future performance. The Company does not undertake to publicly revise or update forward- looking statements in this presentation to reflect events or circumstances that arise after the date of this presentation, except as may be required under applicable law. For further information on the Company please contact: Michael T. Flynn Executive Vice President 240-497-2040 mflynn@eaglebankcorp.com 2 Company Overview Eagle Bancorp, Inc. is a rapidly growing commercial bank headquartered in Bethesda, Maryland o $2.0 billion in assets, focused on Washington, DC Metro Area with 12 branches o Commercially oriented business model with deep relationships on loan and deposit side of balance sheet o 2nd largest bank headquartered in Maryland by Assets and Market Capitalization Positioned as an alternative solution between small community banks and regional / money center banks o Growth oriented culture based on sales and service o Provides customers with immediate access to senior management/decision-makers with local market knowledge o Largest deposit market share in Washington, DC (proper) of any locally-based bank, and 5th largest locally-based bank in the Metro Area o Quickly becoming the leading community bank in the Washington, DC Metro Area Note: Financial data at September 30, 2010. Deposit market share data as of June 30, 2010. 3 History of Growth Founding members had extensive banking experience Raised $16.5 million in initial subscription offering - 1997* Commenced operations with three Maryland branches - July, 1998 Second subscription offering raised $30 million - 2003* Reached $500 million in assets in 2004 Private placement of $12.1 million of subordinated debt - August 2008 (Current balance $9.3 million) Fidelity & Trust Financial Corporation (“F&T”) acquisition completed - August 31, 2008 $1.4 billion of assets upon completion of acquisition Placed $38.2 million of TARP Preferred Stock - December, 2008 (Current balance $23.2 million) $55 million common stock offering - September, 2009 Reached $2.0 billion in assets - September, 2010 *1997, 2003 and 2009 subscription offerings were over subscribed 4 Summary Statistics - September 30, 2010 5 EagleBank Locations Tyson's Corner Montgomery County Prince George’s County Alexandria Arlington Fairfax County Loudoun County Washington, DC Rest on 6 Market Information -Washington, DC Metropolitan Statistical Area Population 6.2 Million 5th largest market in the U.S. Employment 2.9 Million Average annual job creation is 37,500 Highest in net new job growth in the U.S. over last decade Washington DC Metro area has highest concentration of fastest growing private companies in U.S. (according to Inc. Magazine) Gross Regional Product (GRP) $443 Billion 5th largest regional economy in the U.S. 5.3% CAGR in GRP over last 20 years Federal Government Spending is 33.3% of GRP Source: Greater Washington Initiative 2010 Regional Report 7 Greater Washington Economy Note:Other includes Health/Education, Media Source: George Mason University, Center for Regional Analysis 8 Data for Metropolitan Washington, D.C. area MSA Note:Shaded companies in grey denote those companies headquartered outside of Washington, D.C. Metro Area.Data excludes: E*Trade and UNIFI Mutual Holding Company whose deposits are substantially from outside of the defined market area. Source:FDIC, as of June 30, 2010 Annual Growth in Deposits:Washington, DC MSA : 1%EGBN : 25% 9 Consistent Balance Sheet Growth (1) Regional peers includes publicly-traded commercial banks with assets between $1 and $5 billion and headquartered in Washington, DC, Virginia, West Virginia, Maryland, Pennsylvania and Delaware who reported total assets at all reporting periods shown above. Source: SNL Financial 10 Consistent Net Income Growth Peer CAGR: 0.2%¹ (1) Regional peers includes publicly-traded commercial banks with assets between $1 and $5 billion and headquartered in Washington, DC, Virginia, West Virginia, Maryland, Pennsylvania and Delaware who reported net income or loss for all reporting periods shown above. Source: SNL Financial 11 Financial Indicators - Regional Peer Analysis Note: Regional peer data is average for publicly-traded commercial banks with Assets between $1 and $5 billion and headquartered in Washington, DC, Virginia, West Virginia, Maryland, Pennsylvania and Delaware who reported at all reporting periods shown above. Source: SNL Financial 12 Loan Portfolio Composition Loan Portfolio by Type Loan Portfolio by Location Note: At September 30, 2010 Total Gross Loans: $1.5 Billion 13 Diversified Commercial Real Estate Portfolio Construction Loans by Type Income Producing CRE by Type 14 Asset Quality remains at a very strong level An adequate Allowance is being maintained 15 Loan Portfolio Trends Focus on reducing construction as a percentage of the overall portfolio Continued effort to grow C&I and Owner Occupied loans 16 Commercial focus drives growth of Non-interest Bearing Demand accounts Taking business from regional/super-regional banks, but demanding relationship pricing Still have tremendous opportunity based on current market share in DC Metro Area Deposit Composition Trends 17 Superior Relationships Superior Net Interest Margin Note: Regional peers includes publicly-traded commercial banks with Assets between $1 and $5 billion and headquartered in Washington, DC, Virginia, West Virginia, Maryland, Pennsylvania and Delaware who reported net interest margin for all periods shown above. Source: SNL Financial F&T closed August 31, 2008 18 Capital Strength $12.1 million of Sub-debt raised in August, 2008, $2.9 million repaid in September, 2009 $38.2 million of TARP Preferred Stock placed in December, 2008, $15 million redeemed in December, 2009 $55.2 million raised through common stock offering in September, 2009 19 Looking Ahead Focus on organic growth o Take advantage of dislocation in market o Hire seasoned lenders o Increase Northern Virginia footprint o Focus on relationships to increase deposit penetration Profitability o Continued focus on Net Interest Margin o Grow noninterest components of revenue o Diligent expense control to improve Efficiency Ratio o Lower effective tax rate o Continued evaluation of redemption of remaining TARP funds Potential acquisitions Continued emphasis on credit quality 20 Why Invest in EGBN? Driven by Profitability Superior Net Interest Margin Emphasis on Core Deposits and Deep Relationship Banking Strong Organic Growth Geographic Market Positioning Experienced and Dedicated Board and Management Team - 17% Insider Ownership Exceptional Asset Quality Record Conservative Securities Portfolio Proven Ability to Execute Acquisitions EGBN Stock Price Performance Source: SNL Financial 21 Any Questions? 22 Appendices 23 Pre-Tax, Pre-Provision Income (1) Regional peers includes publicly-traded commercial banks with assets between $1 and $5 billion and headquartered in Washington, DC, Virginia, West Virginia, Maryland, Pennsylvania and Delaware who reported pre-tax pre-provision net revenues for all reporting periods shown above. Source: SNL Financial 24 Geographic Detail of Loan Portfolio Note: At September 30, 2010 Concentration in quality markets:Washington, DC, Montgomery County, Fairfax County Low levels of exposure to markets hit hardest by real estate downturn 25 Loan Portfolio by Risk Rating Loan portfolio and risk ratings reviewed by independent, third-party credit review quarterly Note: At September 30, 2010 Geographic Detail of NPA’s 26 Note: At September 30, 2010 27 Commercial focus drives growth of Non-Interest Bearing Demand accounts Taking market share from regional/super-regional banks, but demanding relationship pricing Quickly becoming the leading community bank in Washington DC Metro Area Deposit Composition 28 Portfolio has $8.1 million of net unrealized gains at September 30, 2010 No holdings of GSE equities or bank Trust Preferred or bank Trust Preferred CDOs Average life of portfolio is 3.2 years Excludes Federal Reserve and Federal Home Loan Bank stock Conservative Securities Portfolio EagleBank Deposit Market Share 29 30 Proven Acquisition Capabilities Evaluated many acquisition opportunities in 12 year history and only pursued one transaction - F&T Acquisition of F&T completed on August 31, 2008 System conversion successfully completed one week after close Targeted expense savings achieved in methodical and thoughtful manner, without disrupting relationships with customers Contributions from key F&T employees have been meaningful to relationship growth Adopted best practices of both companies 31 Fidelity & Trust Acquisition Strategic Matters: Strong cultural match Both institutions were growth oriented Both institutions were“high touch” Both institutions were “well connected” to community Financial Matters: Stock-for-stock transaction - 1,638,031 shares issued Acquisition cost-$13.1 million Price to book value 83% Business Matters: Additional six banking offices in Maryland, Washington, DC and Tysons Corner 79 additional employees Total assets acquired: $471 million Total loans acquired: $361 million Total securities acquired: $99 million Total deposits acquired: $385 million Note:F&T balance sheet data at August 31, 2008. Minimal Impact from Dodd-Frank
